Citation Nr: 1522172	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to an initial compensable evaluation for irritable bowel syndrome.  

2. Entitlement to service connection for a heart disorder, claimed as irregular heart rate and palpitations.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to an increased evaluation for bilateral hearing loss. However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the May 2013 statement of the case.  Instead, he limited his appeal to the issues of entitlement to an increased evaluation for irritable bowel syndrome and to service connection for a heart disorder in his June 2013 VA Form 9.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that remand is necessary for further evidentiary development.  Specifically, the claims file does not contain any treatment records dated since April 2010.  However, the Veteran indicated in his June 2013 VA Form 9 that he was seeking treatment at the VA clinic at Elgin Air Force Base.  Therefore, a remand is needed to obtain any outstanding, relevant medical records.

The Board also notes that the Veteran last afforded a VA examination in connection with his claim for an increased evaluation in November 2010.  The passage of time is not necessarily sufficient grounds for a remand in cases when an increase in rating is sought.  Nonetheless, the Veteran's representative has alleged a worsening in symptoms since he was last seen by a VA examiner almost five years ago.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of his irritable bowel syndrome.  

In addition, the Board notes that the Veteran was afforded a VA examination in November 2010 in connection with his claim for service connection for a heart disorder.  The examiner opined that the Veteran's irregular heart rate and palpitations were not caused by or the result of the heart condition that was shown in service.  However, he did not provide any rationale for that opinion.  The examiner also did not consider the fact that the Veteran's post-service medical history revealed an indication of coronary artery disease (CAD) and findings of posterior wall myocardial infarction and significant periinfarctional ischemia.  See October 2005 private treatment records, nuclear perfusion myoview stress test.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any heart disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for irritable bowel syndrome and a heart disorder, to include any treatment at a VA clinic at Elgin Air Force Base.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his irritable bowel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria. In particular, he or she should address the severity and frequency of any constipation, diarrhea, and abdominal distress and indicate whether there are any other manifestations of the disorder.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to determine that nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records (including the October 2005 private treatment records, nuclear perfusion myoview stress test), and statements.   

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current heart disorders that are present.  For each diagnosis identified, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




